Case 0:20-cv-61902-AHS Document 1 Entered on FLSD Docket 09/18/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 PETER JOSEPH NAGY,
 ELMY IVAN ALONSO,

                Plaintiffs,
 v.

 AVENTURA WORLDWIDE TRANSPORTATION
 SERVICE, INC,, AVENTURA LIMOUSINE &
 TRANSPORTATION SERVICE, INC.,
 SCOTT TINKLER, NICHOLAS M. SORCI,

             Defendants.
 _________________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiffs, PETER JOSEPH NAGY and ELMY IVAN ALONSO, bring this action against

 Defendants, AVENTURA WORLDWIDE TRANSPORTATION SERVICE, INC,, AVENTURA

 LIMOUSINE & TRANSPORTATION SERVICE, INC., SCOTT TINKLER, and NICHOLAS M.

 SORCI, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as

 follows:

 1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.      At all times material hereto, Plaintiffs PETER JOSEPH NAGY and ELMY IVAN

 ALONSO were residents of the State of Florida and “employees” of Defendants as defined by the

 FLSA.

 3.      At all times material hereto, Plaintiffs engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to interstate telephone

 communication with customers in New York, Massachussetts, Maryland, and Georgia.
Case 0:20-cv-61902-AHS Document 1 Entered on FLSD Docket 09/18/2020 Page 2 of 5



 4.     At    all   times    material    hereto,     Defendant,    AVENTURA      WORLDWIDE

 TRANSPORTATION SERVICE, INC,, was a Florida corporation with its principal place of

 business in South Florida, engaged in commerce in the field of limousine transportation, at all

 times material hereto was the “employer” of Plaintiffs as that term is defined under statutes

 referenced herein, engaged along with its employees in interstate commerce, and has annual gross

 sales and/or business volume of $500,000 or more.

 5.     At   all    times   material    hereto,    Defendant,     AVENTURA    LIMOUSINE        &

 TRANSPORTATION SERVICE, INC., was a Florida corporation with its principal place of

 business in South Florida, engaged in commerce in the field of limousine transportation, at all

 times material hereto was the “employer” of Plaintiffs as that term is defined under statutes

 referenced herein, engaged along with its employees in interstate commerce, and has annual gross

 sales and/or business volume of $500,000 or more.

 6.     Defendant, SCOTT TINKLER, is a resident of Miami-Dade County, Florida and was, and

 now is, a manager of Defendant, AVENTURA WORLDWIDE TRANSPORTATION SERVICE,

 INC, AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC., and SRT

 WORLDWIDE LLC, controlled Plaintiffs’ duties, hours worked, and compensation, and managed

 the day-to-day operations of AVENTURA WORLDWIDE TRANSPORTATION SERVICE, INC,

 AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC., and the entity SRT

 Worldwide LLC. Accordingly, SCOTT TINKLER was and is an “employer” of the Plaintiffs

 within the meaning of 29 U.S.C. §203(d).

 7.     Defendant, NICHOLAS M. SORCI, is a resident of Broward County, Florida and was, and

 now is, a manager of Defendant, AVENTURA WORLDWIDE TRANSPORTATION SERVICE,

 INC, AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC., and SRT Worldwide
Case 0:20-cv-61902-AHS Document 1 Entered on FLSD Docket 09/18/2020 Page 3 of 5



 LLC, controlled Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-day

 operations of AVENTURA WORLDWIDE TRANSPORTATION SERVICE, INC, AVENTURA

 LIMOUSINE & TRANSPORTATION SERVICE, INC., and the entity SRT Worldwide LLC.

 Accordingly, NICHOLAS M. SORCI was and is an “employer” of the Plaintiffs within the

 meaning of 29 U.S.C. §203(d).

 8.      At    all    times   material   hereto,    Defendants,    AVENTURA         WORLDWIDE

 TRANSPORTATION SERVICE, INC, and AVENTURA LIMOUSINE & TRANSPORTATION

 SERVICE, INC., and SRT WORLDWIDE LLC, were a single enterprise under the Fair Labor

 Standards Act, performed related activities through unified operation and common control for a

 common business purpose, engaged along with their employees in interstate commerce, and have

 an annual gross sales and/or business volume of $500,000 or more.

 9.      Defendants, AVENTURA WORLDWIDE TRANSPORTATION SERVICE, INC, and

 AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC., and the entity SRT

 Worldwide LLC, were joint employers of Plaintiffs, under the Fair Labor Standards Act, shared

 Plaintiffs’ services, had Plaintiffs acting in the interest of each business, and shared common

 control of Plaintiffs.

 10.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 11.     Plaintiff PETER JOSEPH NAGY worked for Defendants as a chauffeur.

 12.     Plaintiff ELMY IVAN ALONSO worked for Defendants as a chauffeur.

 13.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

 regular hourly rate for hours worked over 40 each week.
Case 0:20-cv-61902-AHS Document 1 Entered on FLSD Docket 09/18/2020 Page 4 of 5



 14.     Defendants failed to pay Plaintiffs’ full and proper tips/gratuities.

 15.     Defendants failed to pay Plaintiff ELMY IVAN ALONSO’s full and proper minimum

 wages for certain hours worked during his employment.

 16.     Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

 These amounts may change as Plaintiffs engage in the discovery process.

 17.     Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

 18.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

 been waived or abandoned.

 19.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

 legal services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

 20.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-19 above as if

 set forth herein in full.

 21.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiffs are entitled to: (i) unpaid minimum wages; (ii) unpaid time-and-a-half overtime pay,

 (iii) unpaid tips, and (iv) liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C.

 §§ 201 et seq.

 22.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-61902-AHS Document 1 Entered on FLSD Docket 09/18/2020 Page 5 of 5



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
